*464The Supreme Court- affirmed the decree of the Court below on November 25th, 1878, in the following opinion:
Per Curiam.
The reasons and authorities which sustain the decree in this ease are so ably and fully set forth in the opinion of the learned Court below, that we deem it unnecessary to add anything. We are not furnished with a' copy of the record of the writ, the judgment in which the bill prays may be enjoined, and we must take it that the opinion truly states what was submitted to the jury and passed upon. If the perjury of a witness could be made a ground of equitable interference, even though not discovered until long after the trial, there would be a large crop of bills in equity. Interest reipMicae ut sit finis litium.
Decree affirmed and appeal dismissed at the costs of the appellant.